DETAILED ACTION
This office action is in response to communication filed on 13 September 2022.

Claims 1 – 17 are presented for examination.

The following is a FINAL office action upon examination of application number 17/222424.  Claims 1 – 17 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 13 September 2022, Applicant amended claims 1, 2, 9, and 10.  Applicant added claim 17.

Amendments to claims 1, 2, 9, and 10 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 17 are maintained.


Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection, Applicant argues that claims do not recite an abstract idea and if they did, integrate into a practical application.  Examiner respectfully disagrees.  Examiner explained in the rejection how the functions claimed can be performed manually.  Further, the simple addition of a “machine learning algorithm” does not rise to the level of a practical application.  One having ordinary skill in the art cannot understand how the machine learning takes place without reading into the claims. Applicant’s specification discloses that an exemplary version of “self-learning techniques” are found in Fig. 4, however Fig. 4 only describes making determinations and retrieving data to then provide some output based on decision making.  This is certainly abstract and a mental process that can be performed without technology.  Utilizing an algorithm to automatically perform steps repeatedly that a person could otherwise perform with their own mind is not a practical application.  The 35 USC 101 rejection of all pending claims is proper and maintained.

In the remarks regarding independent claims 1 and 9, Applicant argues that the cited prior art does not disclose identifying and acquiring skill sets of people to form a project team for an incomplete project that utilizes a machine learning algorithm.  Examiner respectfully disagrees.  Applicant points out that the prior art of Davies teaches generating project plans after a team is assembled, so it cannot teach this limitation.  This is simply not true.  The claim only requires that the project is not completed.  Projects that have yet to be planned or started are still incomplete.  Applicant’s claim limitation in question even says that a project team is assembled as a first step in the method, so it is unclear to Examiner how the Applicant feels the claim states assembling a project team after some unknown portion of the project has been done.  Regardless, paragraph 44 of Davies clearly states that the determination of the tasks for which the project is to be completed on/by, which indicates the project has not been completed, which is all the independent claim limitation requires.  In addition, Davies describes utilizing machine learning algorithms in the process of project management utilizing the best resources, which meets the broadest reasonable interpretation of the claim language in light of Applicant’s disclosure.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite identifying and acquiring a skill set of persons to assemble a project team for a project that is not complete, accessing task management planning information relating to the project that is not complete, retrieving historical task management information relating to a completed project, and adjusting at least a portion of the task management planning information based on the retrieved historical task management information. Dependent claims further limit the abstract ideas including identifying people and tasks associated with a project, reassigning people, and changing task order.  This all amounts to mental processes of using obtained data to then adjust plan information, which includes subcategories of observation, judgment, and opinion.  Mental processes are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a processor, machine learning algorithm, database, application programming interface, computing apparatus, memory, and communication interface.  Machine learning is recited as an unknown algorithm and the claim does not explain how the machine learning is carried out, only that it takes place with an algorithm.  This is not significantly more or a practical application.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One could receive task management information and task management planning information and adjust task management planning information as a result in an entirely manual process by making their own decisions. These claimed computer components appear to describe simple functions of receiving and calculating data.  This is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2020/0327467 (hereinafter, Davies).

Regarding claim 1, Davies teaches a method for optimizing personnel utilization, the method being implemented by at least one processor, the method comprising: 
identifying and acquiring, using a machine learning algorithm executed by the at least one processor, a skill set of a plurality of persons to assemble a project team for a first project that has not been completed (¶ 25, “the method, system, or program uses a combination of cloud computing environments and machine learning resources (e.g. Web Portal, cloud storage and back end application logic, Machine Learning and pre-programmed algorithms, trained conversation service and communication through an email client, Instant Messaging and Notifications) to facilitate the project management process. Which is able to leverage a project management workflow, historic/trained project knowledge, historic resource performance, sentiment analysis and simulated Project Manager communications to monitor the project, determine when tasks are completed, identify issues which arise, providing potential solutions to these issues, and provide additional resources to the project that would assist in the efficiency of the project.”) (¶ 44, “Once the team setup has been completed and/or approved by the client 101, module 110 generates 208 a plan for the completion of the requested project”) (Examiner note: resources are equivalent to people on a project team, project is not complete if in progress);
accessing, by the at least one processor, first task management planning information that relates to the first project that has not been completed (¶ 44, “Once the team setup has been completed and/or approved by the client 101, module 110 generates 208 a plan for the completion of the requested project. The plan establishes the project time line, the order of tasks, the milestones of the project, invoicing schedule, establishing the communication between the client 101 and resource(s) 105 as well as the resource(s) 105 and other resource(s) 105 in tasks which are related, and the other factors which the requested project is to be completed on/by.”); 
retrieving, by the at least one processor, historical task management information that relates to at least one project that has been completed (¶ 33, “Examples of data stored on databases is project types, project cases, resource(s) 105 data, client 101 data, project history,”); and 
adjusting, by the at least one processor, at least a first portion of the first task management planning information based on the retrieved historical task management information (¶ 48, “The module 110 may, in some embodiments, request or receive feedback 218 from the resource(s) 105 and/or the client 101 based on the project. This may include how the resource(s) 105 worked together, how the resource(s) 105 worked with the client 101, how the client 101 felt about the resource(s) 105, the length of the project, and issues with the project, any comments (positive and/or negative) about the project, ways to improve upon the project, effectiveness of communication between the parties, and the like. The module 110, takes this information and processes the information to optimize 220 the overall process. This may include, but not limited to, adjusting project types/templates, identifying resource(s) 105 which work well together, adjusting timelines to a more realistic length, adjusting prices and fees, and the like.”).

Regarding claim 2, Davies teaches the method of claim 1, further comprising using the accessed first task management planning information to identify a plurality of tasks to be performed in connection with the first project and to identify the plurality of persons to be assigned to respective tasks from among the plurality of tasks (¶ 59, “Module 110 identifies the action 402 of the task to be completed based on the project plan. In some embodiments, the module 110 accesses an automated task entities database 401 to collect data associated with a previously completed or record task. This may include manual or automatic requirements, whom to assign the task to, time line for the task, etc.”).

Regarding claim 3, Davies teaches the method of claim 2, further comprising using the accessed first task planning information to determine an order in which the plurality of tasks are to be performed, wherein the adjusting comprises changing the determined order by shifting a relative timing of at least a first task from among the plurality of tasks so that the at least one task is to be performed before at least a second task that had previously been indicated as being performed before the at least first task (¶ 44, “The plan establishes the project time line, the order of tasks”) (¶ 109, “the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved.”).

Regarding claim 4, Davies teaches the method of claim 2, wherein when a first person from among the plurality of persons is indicated as being assigned to perform a first task from among the plurality of tasks, the adjusting comprises reassigning the first person so that the first person is no longer assigned to perform the first task and is assigned to perform a second task from among the plurality of tasks (¶ 46, “The module 110 communicates with the resource(s) 105 based on their assigned tasks, provides the completed work to client 101 for review, and communicates any issues, modifications, questions, or the like between the client 101 and the resource(s) 105.”) (¶ 87, “different physical and virtual resources dynamically assigned and reassigned according to demand”).

Regarding claim 5, Davies teaches the method of claim 2, further comprising using the accessed first task management planning information to determine a first allocated time duration for completion of a first task from among the plurality of tasks by a first person from among the plurality of persons, and wherein the adjusting comprises adjusting the first allocated time duration (¶ 45, “Historic Durations for specific tasks within the project type are compared and assessed using a mean and Std deviation. These slightly negatively biased durations are combined with the predicted task associations to establish the project timeline. A plan is then recommended to the client using the recommended Milestone structure and ordered core tasks with an expected timeline for delivery (based on the Hiring Managers stated Start Date).”) (¶ 47, “when a task is not completed 216 on time, the module 110 enables dynamic revision to a given project plan based on changes to a task due date that has dependencies cause downstream impact (Plan management) or initiated based on clients 101 demand. The module 110 analyzes the impacts and is able to assess to see any changes to end delivery date and recommend new target dates to following resource(s) 105 task delivery”).

Regarding claim 6, Davies teaches the method of claim 2, wherein when an unplanned event occurs, the method further comprises adjusting at least a second portion of the first task management planning information based on the occurrence of the unplanned event (¶ 47, “when a task is not completed 216 on time, the module 110 enables dynamic revision to a given project plan based on changes to a task due date that has dependencies cause downstream impact (Plan management) or initiated based on clients 101 demand. The module 110 analyzes the impacts and is able to assess to see any changes to end delivery date and recommend new target dates to following resource(s) 105 task delivery”) (¶ 48, “The module 110, takes this information and processes the information to optimize 220 the overall process. This may include, but not limited to, adjusting project types/templates, identifying resource(s) 105 which work well together, adjusting timelines to a more realistic length, adjusting prices and fees, and the like.”) (¶ 71, “By comparing the project template used for the requested project, through populating 752 the task deviation data, and the time deviation data. Delays to specific tasks or longer deliveries are automatically considered in future project plans by the intelligent plan builder service.”).

Regarding claim 7, Davies teaches the method of claim 1, wherein when the first project is completed, the method further comprises providing data that relates to a result of the first project to a database from which the historical task management information is retrievable (¶ 33, “Databases 103 may be a repository that may be written to and/or read by module 110 and protocol 111. Examples of data stored on databases is project types, project cases, resource(s) 105 data, client 101 data, project history, and other data associated with the projects. In the depicted embodiment databases 103 is a plurality of databases. In additional embodiments, databases 103 maybe a single database. In one embodiment, databases 103 is a database management system (DBMS) used to allow the definition, creation, querying, update, and administration of a database(s). In the depicted embodiment, databases 103 resides on server 104. In other embodiments, databases 103 resides on another server, or another computing device, provided that databases 103 is accessible to module 110.”) (¶ 69, “a historic plan is populated 712 with the newly trained project and tested to create a hypothetical project history, which is then stored in database 207. The new project is then made available 714 to the module 110 for future projects.”).

Regarding claim 8, Davies teaches the method of claim 1, wherein the accessing comprises using a Jira application programming interface (API) to access the first task management planning information (¶ 59, “Once the communication has been initiated, the module 110 marks the task as active and in progress. In some embodiments, the module 110 identifies that the task is being processed by the external resource 416 the appropriate action is initiated and if the task has a wait period. The related listener API and logic will react when the external activity is completed 418, provides the completed (or updated) assets 420 so that most current asset is associated with the project. The module 110 then manages 422 the assets in relation to the parties and the project.”).

Regarding claim 9, the claim recites substantially similar limitations to claim 1.  Therefore, claim 9 is similarly rejected for the reasons set forth above with respect to claim 1.


Regarding claim 10, the claim recites substantially similar limitations to claim 2.  Therefore, claim 10 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 11, the claim recites substantially similar limitations to claim 3.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 12, the claim recites substantially similar limitations to claim 4.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claim 13, the claim recites substantially similar limitations to claim 5.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 14, the claim recites substantially similar limitations to claim 6.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claim 6.


Regarding claim 15, the claim recites substantially similar limitations to claim 7.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 16, the claim recites substantially similar limitations to claim 8.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 8.

Regarding claim 17, Davies teaches the method of claim 1, wherein the skill set is identified and acquired at a task level of a project based on one or more tasks completed in the at least one project that has been completed (¶ 25, “the method, system, or program uses a combination of cloud computing environments and machine learning resources (e.g. Web Portal, cloud storage and back end application logic, Machine Learning and pre-programmed algorithms, trained conversation service and communication through an email client, Instant Messaging and Notifications) to facilitate the project management process. Which is able to leverage a project management workflow, historic/trained project knowledge, historic resource performance, sentiment analysis and simulated Project Manager communications to monitor the project, determine when tasks are completed, identify issues which arise, providing potential solutions to these issues, and provide additional resources to the project that would assist in the efficiency of the project.”) (¶ 35, “Resource(s) 105 represents the person, entity, system, protocol, or program which is assisting the client 101 with the project (e.g. task, objective, or the like).”). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3683